Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-15 are objected to because of the following informalities:  “Device” should read “the device”.  Appropriate correction is required.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the preamble set forth “for packaging and dispensing a product” which is the broad term, and further set forth “notably a liquid cosmetic product” which is narrow.  The scope of the claim is unclear and its meets and bound are not clearly set forth.  
Claim 2 recites the limitation "the other wall" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to refer to which wall since there is two walls in claim 1.
Claim 12 recites the limitation "said wall" in Line 2.  It is unclear if the wall stated is referring to the end wall, the wall of the screen, or the wall of the closure member.  It is suggested to refer to which wall since there is two walls in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shimamura (JP 2004154559).
Regarding Claim 1, and 10-11, Shimamura, in the same field of endeavor, discloses a device for packaging and dispensing a product (Figure 1), notably a liquid cosmetic product, comprising a container 1 delimiting an internal reservoir (figure 1) for storing said product, 
a screen (Figure 1-3; 2) that is secured to the container and comprises a wall (the screen is designated as a partition plate creating a wall between the orifices and protrusions; 
a closure member (figure 1; 3) that is movable between an open position and at least one closed position of said dispensing orifice and of the internal reservoir of the container, 
a metering chamber (defined below the screen (2) and above the storage portion (12) and the amount for adhesion may be set to a desired amount; Paragraph [0022]-[0223]) for metering said product being delimited axially between the wall of the screen 2 that is provided with said dispensing orifice 5 and a wall of the closure member 3 in said closed position, characterized in that at least one of said walls of the screen and the closure member comprises a plurality of reliefs 6 projecting into the metering chamber (Figure 5; Paragraph [0018]). 
Regarding Claim 3, Shimamura discloses an alternative embodiment where the reliefs 6 are in the form of concentric ribs with an annular overall shape (figure 8).
Regarding Claim 7, Shimamura discloses the wall 2 of the screen has a flat shape (figure 5).
Regarding Claim 8, Shimamura discloses the wall 2  of the screen has a concave shape on the side of the closure member (the wall is defined by the applicator (4); Figure 5).
Regarding Claim 9, Shimamura discloses the reliefs 6 are distributed over the wall 2 of the screen in different radial planes with respect to a longitudinal axis of the container (figures 5).
In regards to Claim 12, Shimamura discloses the closure member 3 comprises an end wall (the lower end of the applicator as shown in Figure 1, is an end wall of the closure member 3) forming said wall, which delimits the metering chamber (a chamber defined in between the element (2) and an applicator member (4)) together with the wall 2 of the screen.
Regarding Claim 13, Shimamura discloses wherein the wall 2 of the screen is rigid (said wall keeps it shape, it is considered thus to be rigid).
Regarding Claim 14, Shimamura discloses the closure member 3 is fixed to the screen in a removable manner (Figure 1).
Regarding Claim 15, Shimamura discloses the closure member is rotatable about an articulation axis transverse to a longitudinal axis of the container (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura further in view of Gueret (US 2003123919).
Regarding Claim 2, Shimamura does not disclose the reliefs of said wall bear axially against said other wall in said closed position of the closure member.
Gueret, in the same field of endeavor, discloses the reliefs 288 of said wall bear axially against said other wall (wall of 285 in which 290 rests against; Paragraph [0243]) in said closed position of the closure member 287. It would have been obvious to one of ordinary skill in the art to have modified Shimamura’s device with Gueret’s reliefs that bear axially in order to easily seal the particles within the chamber of the respectable (Paragraph [0243]).
Regarding Claim 4, Shimamura does not disclose the metering chamber is radially delimited by at least one sealing skirt of the wall of the screen, which presses axially against the wall of the closure member.
Gueret discloses, the metering chamber 282 is radially delimited by at least one sealing skirt 290 of the wall of the screen 285, which presses axially against the wall of the closure member 287. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shimamura’s device with Gueret’s sealing skirt in order to provide an airtight lock in which liquid could not escape from (Paragraph [0243]).
Regarding Claim 5, Shimamura does not the metering chamber is delimited radially by a sealing skirt of the wall of the closure member, which fits together in a leaktight manner with the sealing skirt of the wall of the screen in said closed position.
Gueret, in the same field of endeavor, discloses the metering chamber 282 is radially delimited by a sealing skirt 290 of the wall of the closure member 287, which fits together in a leaktight manner with the sealing skirt 290 of the of the screen in said closed position (Paragraph [0244]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shimamura’s device with Gueret’s sealing skirt in order to provide an airtight lock in which liquid could not escape from (Paragraph [0244]).
Regarding Claim 6, Shimamura does not disclose the closure member comprises an additional sealing skirt which is separate from said sealing skirt(s) and which fits in a leaktight manner over the screen in said closed position of the closure member.
Gueret discloses the closure member 287 comprises an additional sealing skirt (Circled below) which is separate from said sealing skirt(s) 290 and which fits in a leaktight manner over the screen in said closed position of the closure member (paragraph [0243]; Figure 29). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shimamura’s device with Gueret’s sealing skirt in order to provide an airtight lock in which liquid could not escape from (Paragraph [0057]).

    PNG
    media_image1.png
    300
    218
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772